Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-9, 11-17, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claim 1, 9 and 17, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
wherein the processing the second map data according to the pre-stored neighboring relation of map elements to obtain third map data comprises: determining first background surface data and second background surface data from the second map data according to the pre-stored neighboring relation of map elements, wherein the first background surface data is configured to display a first background surface, the second background surface data is configured to display a second background surface, the first background surface corresponds to a first map element, the second background surface corresponds to a second map element, and the first map element and the second 
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613